Case 19-30923-hdh11 Doc 148 Filed 03/28/19                   Entered 03/28/19 17:18:19             Page 1 of 2



Daniel Prieto, State Bar No. 24048744                   Thomas R. Califano (admitted pro hac vice)
dan.prieto@dlapiper.com                                 thomas.califano@dlapiper.com
DLA Piper LLP (US)                                      DLA Piper LLP (US)
1900 North Pearl Street, Suite 2200                     1251 Avenue of the Americas
Dallas, Texas 75201                                     New York, New York 10020
Tel: (214) 743-4500                                     Tel: (212) 335-4500
Fax: (214) 743-4545                                     Fax: (212) 335-4501

                                                        Daniel M. Simon (admitted pro hac vice)
Proposed Counsel for the Debtors                        daniel.simon@dlapiper.com
                                                        David Avraham (admitted pro hac vice)
                                                        david.avraham@dlapiper.com
                                                        Tara Nair (admitted pro hac vice)
                                                        tara.nair@dlapiper.com
                                                        DLA Piper LLP (US)
                                                        444 West Lake Street, Suite 900
                                                        Chicago, Illinois 60606
                                                        Tel: (312) 368-4000
                                                        Fax: (312) 236-7516

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                                  §      Chapter 11
                                                        §
PHI, Inc., et al.,1                                     §      Case No. 19-30923-hdh11
                                                        §
                 Debtors.                               §      (Jointly Administered)


                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON APRIL 1, 2019 AT 1:30 P.M. (CDT)


MATTERS GOING FORWARD

1.       Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors’
         Proposed Form of Adequate Assurance of Payment to Utility Companies, (II) Establishing
         Procedures for Resolving Objections by Utility Companies, (III) Prohibiting Utility




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: PHI, Inc. (5707), PHI Air Medical, L.L.C. (4705), AM Equity Holdings, L.L.C. (0730),
PHI Tech Services, Inc. (5089) and PHI Helipass, L.L.C. (4187). The corporate headquarters and the mailing
address for the Debtors listed above is 2001 SE Evangeline Thruway, Lafayette, Louisiana 70508.


EAST\165594548
Case 19-30923-hdh11 Doc 148 Filed 03/28/19           Entered 03/28/19 17:18:19    Page 2 of 2



       Companies From Altering, Refusing or Discontinuing Service and (IV) Granting Related
       Relief [Docket No. 9].

       Related Pleadings: None.

       Responses: None.

       Status: This matter is going forward.

Dated: March 28, 2019                      DLA PIPER LLP (US)
       Dallas, Texas
                                           By: /s/ Daniel B. Prieto
                                           Daniel B. Prieto, State Bar No. 24048744
                                           DLA Piper LLP (US)
                                           1900 North Pearl Street, Suite 2200
                                           Dallas, Texas 75201
                                           Tel: (214) 743-4500
                                           Fax: (214) 743-4545
                                           Email: dan.prieto@dlapiper.com

                                           - and -

                                           Thomas R. Califano (admitted pro hac vice)
                                           thomas.califano@dlapiper.com
                                           DLA Piper LLP (US)
                                           1251 Avenue of the Americas
                                           New York, New York 10020-1104
                                           Tel: (212) 335-4500
                                           Fax: (212) 335-4501
                                           Email: thomas.califano@dlapiper.com

                                           - and -

                                           Daniel M. Simon (admitted pro hac vice)
                                           David E. Avraham (admitted pro hac vice)
                                           Tara Nair (admitted pro hac vice)
                                           DLA Piper LLP (US)
                                           444 West Lake Street, Suite 2200
                                           Chicago, Illinois 60606-0089
                                           Tel: (312) 368-4000
                                           Fax: (312) 236-7516
                                           Email: daniel.simon@dlapiper.com
                                                   david.avraham@dlapiper.com
                                                   tara.nair@dlapiper.com

                                           Proposed Counsel for the Debtors



EAST\165594548                                 2
